THORNAL, Justice.
Appellant seeks reversal of a verdict and judgment of conviction of robbery by the Criminal Court of Record of Dade County.
The assignment of errors and brief of appellant suggests six alleged errors based on the admission of certain evidence, various comments by the trial Judge and comments of the Prosecuting Attorney in his argument to the Jury. The records and briefs have been carefully considered and while we do not endorse with approval some of the comments of the trial Judge in the handling of the trial, we do not find that any harmful error justifying reversal has occurred.
Our examination of the record establishes that the evidence of guilt of the appellant was clear and convincing. The alleged errors do not reach the legality of the trial itself, and in view of the conclusive nature of the evidence offered, there can be no reasonable doubt of appellant’s guilt. See Section 924.33, F.S., F.S.A.; Kelly v. State, 145 Fla. 491, 199 So. 764; Cornelius v. State, Fla. 1950, 49 So.2d 332; Salters v. State, 152 Fla. 284, 10 So.2d 809.
The judgment is therefore affirmed.
DREW, C. J., and TERRELL, HOB-SON and ROBERTS, JJ., concur.
THOMAS, J., agrees to conclusion.
O’CONNELL, J., not participating.